Citation Nr: 1742564	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  09-50 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (other than a cognitive disorder), to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO), which denied, amongst other issues, service connection for PTSD.  The Board notified the Veteran that his original claim for PTSD was expanded to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him).  

In March 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record and is associated with the Veteran's claims file.  

The Board remanded the instant claim in May 2011, January 2015, and April 2016 for further development.  

The case is currently under the jurisdiction of the Pittsburgh, Pennsylvania, RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required on his part.  


REMAND

Additional development still remains in this claim for service connection for an acquired psychiatric disorder (other than a cognitive disorder), to include PTSD.  

In this case, the Veteran's reported stressors include the injury which occurred when he was trapped under a telephone pole during a training exercise in service and an assault by his roommate and others.  

In the April 2016 Board remand, the AOJ was requested to contact the Joint Services Records Research Center (JSRRC) to attempt to verify the claimed stressor(s) reported by the Veteran.  Evidence of efforts to verify stressors was to be made a part of the file.  The JSRRC was asked to verify the dates provided by the Veteran regarding the assault(s) and verify that he provided testimony against his roommate in this regard.  

In May 2017, the JSRRC submitted a PTSD personal assault STRESSOR VERIFICATION REVIEW.  That review included the Veteran's stressors statements and electronic claims file.  The report indicated that the Veteran's service treatment records (STRs) did not indicate any records of assault and his service personnel records were indicative of the Veteran being an outstanding service member and did not show any sudden changes in duty performance or change of duty assignment without justification.  However, the Veteran had indicated previously that he had been attacked and robbed at gunpoint by a named fellow service member and that he had testified at the service member's court martial.  These findings would not be a part of the Veteran's service records.  Moreover, no military police records or court martial records of the named service member who committed the crime and was court martialed were searched.  This service member also attacked the Veteran's co-commander and the Veteran testified at the court martial.  None of this information was researched by JSRRC.  These records would not necessarily be found in the Veteran's STRs or service personnel records.  These incidents should be further investigated.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any medical treatment records, VA or non-VA, that may have come into existence since the time the claims file was last updated.  

2.  The Veteran should be contacted again and asked to provide the complete dates, if possible, of the alleged assaults (of both him and his co-commander), the location(s), the name(s) of the party or parties involved and any witnesses, and the charges related to the assaults.  

3.  Thereafter, the AOJ should again contact the JSRRC and attempt to verify the claimed stressor(s) reported by the Veteran.  Evidence of efforts to verify stressors should be made a part of the file.  Specifically, JSRRC should be asked to verify the dates provided by the Veteran regarding the assault(s) and verify that he provided testimony against the assaulting service member in this regard.  Military police records and court martial records of both incidents and any other records that would be helpful, should be researched.  If no other records can be obtained, the JSRRC should indicate such, and all attempts to locate these findings in connection with the Veteran's claimed stressors should be reported in a formal findings memorandum.  

4.  If a claimed stressor is verified, the claim should be returned to the examiner who performed the May 2015 mental disorders examination, if available, to determine the nature and etiology of his claimed PTSD or other psychiatric disorder (other than the already service-connected cognitive disorder).  If the May 2015 examiner is not available, another VA mental disorders examination should be performed by a VA psychiatrist or psychologist.  In connection with the examination, the VBMS file must be made available to the examiner for additional review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Based on a review of the VBMS file, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of DSM-IV/or 5, and, if so, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is the result of any in-service claimed event, specifically to include personal assault. 

If the examiner determines that there is inadequate evidence to support the occurrence of the in-service personal assault(s) as set forth in 38 C.F.R. § 3.304(f)(5), or determines that the clinical evidence does not support a diagnosis of PTSD or a psychiatric disorder due to the assault(s), the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to the Veteran's service.  

If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s). 

If an acquired psychiatric disability other than PTSD is diagnosed, e.g., adjustment disorder, depression, anxiety, bipolar disorder, the examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disorder had its onset in service or is otherwise causally related to the Veteran's service. 

The examiner should take into consideration the statements made by the Veteran, to include his hearing testimony, and alleged reported stressors that should attempt to be verified by JSSRC.  

All findings and conclusions should be set forth in a legible report.  A rationale should be given for any opinion rendered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

5.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

